Citation Nr: 1401176	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-16 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbosacral spine strain with degenerative disc disease at L5-S1 and intermittent saddle anesthesia for the period from March 22, 2008, to January 10, 2013, and in excess of 40 percent on and after January 11, 2013.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from June 2003 to March 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, granting service connection for lumbosacral spine strain and assigning an initial rating of 20 percent therefor, effective from March 22, 2008.  That grant of service connection was thereafter expanded to include degenerative disc disease at L5-S1 and intermittent saddle anesthesia.  By rating action in April 2013, the RO increased the initial rating assigned for the disability at issue from 20 percent to 40 percent, effective from January 11, 2013.  

In his substantive appeal of April 2010, the Veteran requested a hearing before the Board, sitting at the RO.  That hearing was thereafter scheduled to occur in December 2013, but was not conducted based on the withdrawal of the appeal prior to its conduct.  


FINDING OF FACT

By his service representative's written statement received by the Board on December 19, 2013, the Veteran withdrew from appellate consideration the only issue on appeal, that of his entitlement to an initial rating in excess of 20 percent for lumbosacral spine strain with degenerative disc disease at L5-S1 and intermittent saddle anesthesia for the period from March 22, 2008, to January 10, 2013, and in excess of 40 percent for the period on and after January 11, 2013.  



CONCLUSION OF LAW

The criteria for withdrawal of the lone issue on appeal involving a claim for an initial rating in excess of 20 percent for lumbosacral spine strain with degenerative disc disease at L5-S1 and intermittent saddle anesthesia for the period from March 22, 2008, to January 10, 2013, and in excess of 40 percent for the period on and after January 11, 2013, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran through his service representative's written statement, received by the Board on December 19, 2013, withdrew from appellate consideration the lone appellate issue, that of entitlement to an initial rating in excess of 20 percent for lumbosacral spine strain with degenerative disc disease at L5-S1 and intermittent saddle anesthesia for the period from March 22, 2008, to January 10, 2013, and in excess of 40 percent on and after January 11, 2013.  As there remain no allegations of error of fact or law for appellate consideration as to that matter, the Board does not have jurisdiction to review the appeal relating thereto and that appeal must therefore be dismissed.



                                                                      (CONTINUED ON NEXT PAGE)


ORDER

That appeal a claim for an initial rating in excess of 20 percent for lumbosacral spine strain with degenerative disc disease at L5-S1 and intermittent saddle anesthesia for the period from March 22, 2008, to January 10, 2013, and in excess of 40 percent on and after January 11, 2013, is dismissed.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


